Citation Nr: 1141178	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  94-03 316	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a disability of the right bicep.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to disability rating greater than 10 percent for service-connected scar from a gunshot wound to the left bicep.

5.  Entitlement to a disability rating greater than 10 percent for service-connected residuals of a scar from a gunshot wound to the right forearm.

6.  Entitlement to a disability rating greater than 10 percent for service-connected residuals of a scar from a gunshot wound to the right shoulder with multiple retained metallic fragments.  

7.  Entitlement to a compensable disability rating for service-connected residuals of a scar from a gunshot wound to the left posterior lower rib cage prior to November 21, 2008, and a disability rating greater than 10 percent from November 21, 2008.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the following rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia:

By rating action in July 1978, service connection was established, in pertinent part, for residuals of gunshot wounds in service, including scars of the right shoulder with multiple retained metallic fragments, rated 10 percent disabling; and scars of the right forearm, left bicep, and posterior left side of the lower rib cage, all rated as noncompensable.  The effective date for the grant of service connection for all of disabilities was March 4, 1978.

In a May 1991 rating decision, service connection for arthritis of the left knee was denied.  The RO also denied increased disability ratings for the service-connected gunshot scars of the right shoulder with multiple retained foreign fragments, the right forearm, left bicep, and left posterior lower rib cage.  Personal hearings were conducted at the RO in November 1991 and April 1992.

A June 1992 hearing officer's decision (implemented by rating action in July 1992) granted increased ratings to 10 percent for the service-connected gunshot scars of the right forearm and left bicep, both effective from July 13, 1990.  A December 1993 rating decision denied service connection for a back disability.  Another personal hearing at the RO was conducted in May 1994.

A September 1994 hearing officer's decision (implemented by rating action the same month) granted service connection for traumatic arthritis of the right shoulder secondary to the gunshot wound to the right shoulder, and continued the 10 percent rating assigned for the gunshot scars of the right shoulder.  Another personal hearing at the RO was conducted in January 1996.  

In July 1997, the Veteran testified at a hearing over which a Veterans Law Judge of the Board presided while at the RO (Travel Board hearing).  In September 2011, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, and informed him that he was entitled to another hearing.  He responded that he did not wish to appear at a new hearing.

By rating action in September 1996, the RO denied the Veteran's claim of entitlement to a TDIU. A notice of disagreement was received from the Veteran in October 1996.  However, no further action has been undertaken by the RO concerning this claim.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

By rating action dated in March 2009, the RO awarded an increased 10 percent disability rating for the service-connected residuals of a scar from a gunshot wound to the left posterior lower rib cage, effective as of November 21, 2008.

In March 2009, the RO granted service connection for PTSD and evaluated the disability as 10 percent disabling, effective March 25, 2008.  In April 2009, the Veteran expressed disagreement with the effective date for the award of service connection and with the initial rating.  

In November 2009, the RO issued a rating decision that granted an effective date of December 26, 1990 for the grant of PTSD and a 30 percent initial rating for the disability.  Later that month, the Veteran submitted a statement in which he wrote that he considered this decision to be a full grant of the benefits he was seeking and indicated that he did not wish to pursue an appeal of these issues.  His statement served to withdraw the pending appeal.  38 C.F.R. § 20.204 (2010).

The issues of entitlement to service connection for a back disorder and for a left knee disorder secondary to a gunshot wound to the left thigh; entitlement to an increased disability rating for the service-connected scar from a gunshot wound to the left bicep, residuals of a scar from a gunshot wound to the right forearm, residuals of a scar from a gunshot wound to the right shoulder with multiple retained metallic fragments, and residuals of a scar from a gunshot wound to the left posterior lower rib cage; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran does not have a current right bicep disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disability involving the right bicep have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in May 2004, June 2008, December 2008, and August 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  The Veteran was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been provided with an adequate VA examination.  In sum, the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(a) (2006).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A review of the Veteran's service treatment records reveals that in August 1974, he sustained wounds to the right shoulder, arm, and area of the right axilla from flying projectiles resulting from a shooting that took place at a snack bar.  Service treatment records do not reveal any injury to the right bicep.  

During his November 1991 and January 1996 hearings, the Veteran described bicep pain on any movement or lifting.  He added that his physicians had associated the symptoms with his service-connected right shoulder disability, but he asserted that it was a separate manifestation.  He also noted that the bicep area had its own scar, apart from his shoulder injury.

A radiology report from Saint Francis Hospital dated in February 1994 shows that metallic foreign bodies were seen in the soft tissues from the level of the humeral head to the forearm.  No fracture was seen at the humerus.

A VA neurological disorders examination report dated in June 1992 shows that the Veteran reported pain in his right arm.  The examiner concluded that the Veteran had obvious foreign body fragment and shrapnel wounds in the right shoulder and arm, but these did not seem to be producing any neurological deficit.  They were more likely producing intermittent pain most likely secondary to the retained foreign bodies.  There was no objective or electromyographic evidence of nervous system involvement.

A VA examination report dated in March 1996 shows that the Veteran, in pertinent part, reported a history of shell fragment wounds to the right biceps.  The diagnosis was multiple gunshot wounds and shell fragment wound as listed, and paresthesias in the right upper quadrant secondary to those wounds.

A VA joints examination report dated in August 1998 shows that the Veteran reported needle-like stabs with soreness in his biceps and below the deltoid.  The right arm showed entirely normal sensation and motor function of the radial, medial, and ulnar nerves with some weakness in the muscular function of the right hand.  The impression was multiple gunshot wounds with only soft tissue injury.  There was no diagnosis specific to the right bicep area.

A VA joints examination report dated in April 2002 shows that the Veteran reported a history of shell fragment wound to the right biceps area.  The diagnosis focused on the right shoulder disability, and there was no diagnosis specific to the right bicep area.

A VA joints examination report dated in June 2008 shows that the Veteran reported a history consistent with that as set forth above.  X-rays revealed multiple foreign bodies adjacent to the humerus and elbow joint, proximal to the radius and ulna.  The diagnosis was severe degenerative changes of the glenohumeral joint.  There were no findings or diagnoses specific to the right bicep area.

A VA scars examination reports dated in June 2008 and January 2009 show, in pertinent part, that the Veteran had a scar of the right mid inner upper arm and a scar if the right forearm five centimeters from the elbow.  There was no diagnosis specific to the right bicep.

A VA peripheral nerves examination report dated in April 2009 shows that the Veteran reported pain, muscle spasms and paresthesias from all of his shell fragment wounds, to include to the right bicep area.  Motor and sensory examination was within normal limits.

A VA joints examination report dated in September 2010 shows that the Veteran reported "tendonitis" and experiencing "pins and needles" in the right bicep and forearm areas.  The examiner noted that the Veteran did have shrapnel in the right shoulder, as well as, arthritis of the right shoulder.  Scars of the right upper shoulder were said to be present.   

Muscle function was said to be normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There was no nerve or tendon damage.  Bicep size was equal bilaterally, and bicep strength was 5/5 bilaterally.  The diagnosis was normal right bicep.  

The examiner concluded that the Veteran did not have a right bicep condition.  His symptoms in this area were said to be caused by his shoulder which was already service connected.  The examiner explained that the Veteran had a normal right bicep, and all of his symptoms were coming from the right shoulder injury.

Analysis

Service connection has already been established for traumatic arthritis of the right shoulder with loss of motion, scars of the right shoulder with retained multiple foreign fragments, and shell fragment wound of the right forearm.  To the extent the medical evidence of record contains the Veteran's complaints of pain of the right bicep, pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Contrary to the Veteran's contentions, there is no competent and credible medical or lay evidence of a current right bicep disability.  The VA examination reports have consistently attributed the Veteran's symptoms to his already service-connected right shoulder and right forearm disabilities.  

The VA examiner in September 2010 confirmed that the Veteran had a normal right bicep, and all of his symptoms were coming from the right shoulder injury.  This opinion is probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

The Veteran's reports of pain are competent and credible.  Given the multiple injuries in the area of the biceps; however, it would require medical expertise to say that these reports are diagnostic of a separate bicep disability as opposed to manifestations of already service connected disabilities.  As the Veteran acknowledged at his hearing, medical professionals have opined that his complaints are not manifestations of a separate disability.  The Veteran's personal belief that he has a current right bicep disability that is related to service cannot serve to establish that he has a current disability.

In the absence of competent and credible evidence establishing that the Veteran currently has a disability involving the right bicep that is related to active service, the preponderance of the evidence is against the claim of entitlement to service connection.  The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue.  That doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 49. 



ORDER

Service connection for a disability involving the right bicep is denied.


REMAND

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

The examiner who conducted the September 2010, VA examination concluded that a back disability and degenerative joint disease of the left knee were less likely than not related to, or caused by, the gunshot wounds that occurred in service.  The VA examiner conceded that the Veteran did have muscle injury in the thigh and calf (for which service connection is in effect), but that such would not cause degenerative joint disease.  The VA examiner also acknowledged that the Veteran had one small metallic foreign body near L3, but that this would not cause diffuse degenerative joint disease and arthritis in the lumbar spine.  The examiner did not; however, provide an opinion as to whether the service connected disabilities had aggravated the knee or back disabilities.  Cf. Allen.  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, on remand, the Veteran should be afforded another VA examination to determine whether his currently diagnosed degenerative joint disease of the back and left knee are aggravated by his service-connected shell fragment wound disabilities.

As to the issues of entitlement to an increased disability rating for the service-connected scar from a gunshot wound to the left bicep, residuals of a scar from a gunshot wound to the right forearm, residuals of a scar from a gunshot wound to the right shoulder with multiple retained metallic fragments, and residuals of a scar from a gunshot wound to the left posterior lower rib cage, the Board finds that another medical examination is required so that the decision is based on a record that contains a thorough and contemporaneous medical examination, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

A review of the record indicates that VA examinations in April 1993, March 1996, August 1998, May 2002, June 2008, January 2009, April 2009, and September 2010, which were conducted for the purposes of determining the level of severity of the Veteran's residuals of shell fragment wounds.  However, in evaluating residuals of shell fragment wound, consideration must be given to all manifestations thereof, to include neurological, muscular, musculoskeletal, and dermatological (scarring).  

While some of the examination reports touched on some of the required manifestations, the Veteran has not been provided a thorough and contemporaneous examination which addresses all of the neurological, muscular, musculoskeletal, and dermatological manifestations of the left bicep, right forearm, right shoulder, and left lower rib cage.  Thus, these examinations are not adequate for rating purposes because they do not contain information relating to all of the criteria for rating the disability.  See 38 C.F.R. § 4.2 (2011) (If the findings on an opinion and/or examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Additionally, for disabilities rated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA shall obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner shall also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell the Court found examination findings to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In the instant case, it also has not been explicitly reported at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain.  Thus, the new opinion sought as a result of this Remand must address such findings.

As noted above, the Court in Rice held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record, and that the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any current back or left knee disability is related to an injury in service or a service connected disability.  

The claims file and a copy of this Remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.

The examiner should identify all current back and left knee disabilities, and opine as to whether it is at least as likely as not that any such disabilities were either (a) caused or (b) aggravated (permanently worsened) by a service-connected disability (specifically, the retained foreign bodies from the multiple shell fragment wounds of the back, left leg, and left thigh).

In doing so, the examiner must acknowledge the Veteran's reports as to the onset and symptomatology.  Any opinions expressed must be accompanied by a complete rationale. 

3.  Schedule the Veteran for appropriate VA, examinations to determine the current severity of the service-connected scar from a gunshot wound to the left bicep, residuals of a scar from a gunshot wound to the right forearm, residuals of a scar from a gunshot wound to the right shoulder with multiple retained metallic fragments, and residuals of a scar from a gunshot wound to the left posterior lower rib cage.  

The claims file and a copy of this Remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.

The examiner must identify all gunshot wound residuals of the left bicep, right forearm, right shoulder, and left lower rib cage, to include any scars, muscle, orthopedic, and neurological residuals.

The examiner must identify the specific muscle groups involved in, or affected by, each service-connected disability, i.e., Muscle Groups I, III, IV, V, etc.  The examiner must specifically discuss the severity of any muscle impairment.

The examiner must address whether there is any joint involvement related to each gunshot wound residuals.  

If there is joint involvement, the examiner must address the extent of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  

The examiner must report the point in the ranges of motion when pain or other functional factors limit motion.  All limitation of function must be identified.  If there is no pain, no limitation of motion or no limitation of function, such facts must be noted in the report. 

The examiner must address the existence and extent of any neurological residuals of the all gunshot wound of the left bicep, right forearm, right shoulder, and left lower rib cage.

The examiner should note the nerves involved and the severity of the injury to each nerve.

The examiner should also opine as to whether the Veteran's service-connected disabilities would together render him incapable of sustaining substantially gainful employment for which his education and occupational experience would qualify him.  

An assessment of the Veteran's employment history, educational background, and day-to-day functioning must be indicated.

Reasons for all opinions must be provided. 

4.  The RO/AMC should then review the claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  

If further action is required, it should be undertaken prior to further claims adjudication.

4.  If the benefits sought on appeal remain denied, the RO/AMC should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


